PAEZ, Circuit Judge,
concurring in part and dissenting in part.
I respectfully dissent from the majority’s conclusion that the district court did not abuse its discretion in denying Garcia-Rico’s motion to withdraw his guilty plea. “A defendant may withdraw a guilty plea after its acceptance but before sentencing if the defendant shows a fair and just reason for requesting the withdrawal.” United States v. Garcia, 401 F.3d 1008, 1011 (9th Cir.2005) (internal quotation omitted). We apply this standard liberally. Id. We recently held that an attorney’s mischaracterization of, and a defendant’s subsequent misunderstanding about, the sentence the defendant was likely to receive is sufficient to satisfy the “fair and just reason” standard. United States v. Davis, 428 F.3d 802, 805-808 (9th Cir. 2005).
“A district court abuses its discretion when it makes an error of law.” United States v. Ortega-Ascanio, 376 F.3d 879, 883 (9th Cir.2004). The district court in Garcia-Rico’s case did not have the benefit *575of our recent decision in Davis. It is unclear from the district judge’s comments on what grounds he denied Garcia-Rico’s motion to withdraw his guilty plea. Garcia-Rico presented evidence that his attorney misinformed him about his likely sentence. The district court never made a finding that this evidence was not credible. Because Davis bears directly on Garcia-Rico’s claim for relief, and because nothing in the record indicates that the district court applied the reasoning of Davis in denying Garcia-Rico’s motion, I would remand this case to the district court for reconsideration of Garcia-Rico’s motion to withdraw his guilty plea in light of Davis.